Citation Nr: 1415178	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-43 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the request for a waiver of recovery of an overpayment of pension benefits in the amount of $10,145.33 was timely.

2.  Entitlement to a waiver of recovery of an overpayment of pension benefits in the amount of $10,145.33.



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from December 2, 1971 to March 2, 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an April 2012 decision, the Board denied entitlement to a waiver of recovery of the overpayment.  The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the April 2012 Board decision.

The entitlement to a waiver of recovery of an overpayment of pension benefits in the amount of $10,145.33 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received notice in August and November 2007 that the Veteran was confined to the Texas Department of Criminal Justice Prison.

2.  The May 2008 notice of indebtedness was mailed to the Veteran's home address, resulting in a delay in the receipt of the notice of indebtedness.


CONCLUSION OF LAW

The February 2009 request for a waiver of indebtedness of pension benefits in the amount of $10,145.33 was timely.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

For a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).

The Veteran applied for VA nonservice-connected pension benefits in January 2003 and pension benefits were awarded in a June 2003 rating decision.

In August 2007 the Pension Management Center (PMC) at the St. Paul RO received a prisoner computer match report, reflecting that the Veteran was confined at the TDCJ (Texas Department of Criminal Justice) Prison and that he had been confined since May 2007.  A November 2007 report of contact reflects that a representative of the TDCJ Prison notified a representative at VA PMC that the Veteran was incarcerated in May 2005 at the Dallas County Jail, he was sentenced on March 30, 2007, and he was transferred to TDCJ Prison in July 2007.

A May 2008 letter from the VA Debt Management Center (DMC) notified the Veteran that he had been paid $10,145.33 in pension benefits that he was not entitled to receive and that he had the right to dispute the debt and to request a waiver.  The letter was mailed to the Veteran's home address that he had used since filing his January 2003 claim for VA pension benefits and before his transfer to the TDCJ Prison.

In a January 2009 Financial Status Report, the Veteran indicated that this was "the first [he had] known [that he owed] money for an overpayment."  He asked what he could do and listed the TDCJ Prison address as his current address.  The RO received a request for a waiver of pension indebtedness from the Veteran in February 2009.  (The Board notes that the August 2009 statement of the case and vacated April 2012 Board decision indicate that the waiver request was received in February 2009.  The Board could not locate a waiver request with a February 2009 date stamp; however, the Veteran submitted a duplicate of that request, which was dated in January 2009, with his substantive appeal received in October 2009).    

A March 2009 letter from the DMC notified the Veteran that the Committee denied his request for a waiver because his application for a waiver was not within the 180-day time limit after notification of the indebtedness in May 2008. 

The Board finds that there was a delay in the Veteran's receipt of the notification of indebtedness due to circumstances beyond his control (his confinement to prison) and as a result of error by VA in mailing the notice to his home address rather than to the TDCJ Prison.  While it is unclear exactly when the Veteran received the notification of indebtedness, the Board finds that it was likely around January 2009.  In this regard, the Board observes that the Veteran has consistently responded promptly to VA communications that were sent to him at the TDCJ Prison beginning in March 2009.  Given the above facts, the Board finds that the Veteran's February 2009 request for a waiver of indebtedness was received by VA within 180 days of his receipt of the notice of indebtedness. 


ORDER

A timely request for a waiver of indebtedness of pension benefits in the amount of $10,145.33 has been submitted, and to this extent only, the appeal is allowed.






REMAND

Having found the request for a waiver of indebtedness of pension benefits to be timely, the claim must be remanded for adjudication on the merits in the first instance by the agency of original jurisdiction.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate on the merits the claim of entitlement to a waiver of indebtedness of pension benefits in the amount of $10,145.33.

2.  If the benefit sought is not granted in full, the Veteran and his representative, if any, should be issued a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


